     Case 2:20-cv-01621-TLN-CKD Document 30 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANA SENEKA,                                     No. 2:20-cv-01621-TLN-CKD (PS)
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    COUNTY OF YOLO, et al.,
15                       Defendant.
16

17          Plaintiff proceeds pro se in this action, which was referred to the undersigned by Local

18   Rule 302(c)(3) pursuant to 28 U.S.C. § 636(b)(1). In an order entered on April 14, 2021, the court

19   granted defendants’ motions to dismiss and dismissed all claims in the first amended complaint.

20   Plaintiff was granted thirty days to file a second amended complaint. (ECF No. 29.) The time

21   granted for plaintiff to file a second amended complaint has passed and plaintiff has neither filed

22   a second amended complaint nor sought an extension of time to do so.

23          Accordingly, IT IS RECOMMENDED:

24          1. This action be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b); and

25          2. The Clerk’s office be directed to close this case.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28
                                                       1
     Case 2:20-cv-01621-TLN-CKD Document 30 Filed 06/09/21 Page 2 of 2


 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 4   failure to file objections within the specified time may waive the right to appeal the District

 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: June 9, 2021
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10   8.Seneca.20cv1621.fta

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
